Case: 16-20328       Document: 00513930879        Page: 1    Date Filed: 03/29/2017




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                      No. 16-20328                            FILED
                                                                        March 29, 2017
                                                                         Lyle W. Cayce
D. PATRICK SMITHERMAN,
                                                                              Clerk

           Plaintiff - Appellant

v.

BAYVIEW LOAN SERVICING, L.L.C.,

           Defendants - Appellees




                     Appeal from the United States District Court
                          for the Southern District of Texas
                                USDC No. 4:16-CV-798


Before SMITH, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       D. Patrick Smitherman, proceeding pro se, brought suit against Bayview
Loan Servicing, LLC in Texas state court, alleging various state law claims
regarding foreclosure proceedings related to Smitherman’s mortgage loan.
Bayview removed to federal court under a diversity jurisdiction theory. The
district court denied Smitherman’s motion to remand and then dismissed
Smitherman’s claims with prejudice.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20328    Document: 00513930879    Page: 2    Date Filed: 03/29/2017



                                No. 16-20328
      We ordered a limited remand to the district court to permit
supplementation of the record and to make findings regarding Bayview’s
citizenship. The district court then issued an order vacating its judgment and
remanding the case to state court. Because the district court lacked the
authority to do so, we construe it’s order to be an indicative ruling made
pursuant to Federal Rule of Civil Procedure 62.1(a)(3).
      Accordingly, we REMAND this case to the district court and DISMISS
the appeal as moot and relinquish jurisdiction pursuant to Federal Rule of
Appellate Procedure 12.1(b).




                                      2